Exhibit 10.1

 

LOGO [g782489g0816205420303.jpg]

c/o Intertrust Services, Ltd.

190 Elgin Avenue

George Town

Cayman Islands

August 14, 2019

David T. Mitchell

Chairman of the Board of Directors

 

Re:

Amendment to Restricted Share Unit Awards

Dear Tom,

On August 18, 2016, you were granted a restricted share unit award covering
61,758 ordinary shares (“Shares”) of Fabrinet, a company formed under the laws
of the Cayman Islands (“Fabrinet” or the “Company”), which is referred to herein
as your 2016 RSU Award. On August 24, 2017, you were granted a restricted share
unit award covering 69,885 Shares of Fabrinet, which is referred to herein as
your 2017 RSU Award. Your 2016 RSU Award and your 2017 RSU Award were both
granted under Fabrinet’s 2010 Performance Incentive Plan (the “Plan”) and
restricted share unit award agreement thereunder (the “RSU Agreements”).

Pursuant to this letter agreement (the “Letter”), each of the RSU Agreements for
your 2016 RSU Award and your 2017 RSU Award is hereby amended to provide that,
notwithstanding Section 2 of the applicable RSU Agreement specifying the
settlement of your 2016 RSU Award and your 2017 RSU Award in whole Shares, upon
any vesting and settlement of your 2016 RSU Award and your 2017 RSU Award on or
after the date hereof, 42% of the Shares otherwise issuable upon such vesting
(rounded to the nearest whole Share) automatically will be settled in the form
of cash, with the amount of cash payable for a Share equal to the last sales
price in regular trading for a Share as furnished by the Financial Industry
Regulatory Authority through the New York Stock Exchange on the date of vesting
(or if such date is not a trading day with respect to the New York Stock
Exchange, then the most recent trading day, as applicable).

Except as modified by this Letter, your RSU Agreements remain in full force and
effect. This Letter, together with the RSU Agreements (to the extent not amended
hereby), the Plan and that certain Separation Agreement and Release dated
July 16, 2018, entered into between you and the Company, represent the entire
agreement between you and the Company and will supersede any and all previous
contracts, agreements or understandings between you and the Company with respect
to your 2016 RSU Award and your 2017 RSU Award.

Please sign and return one copy of Letter to Colin Campbell, General Counsel, to
acknowledge and agree to the amendment of your RSU Agreements pursuant to this
Letter. This Letter will be governed by the laws of the State of California,
with the exception of its conflict of laws provision.

Sincerely,

/s/ Frank Levinson                                        
                            

Frank Levinson, Chairman of the Compensation Committee

(duly authorized on behalf of the Board of Directors of Fabrinet)

ACKNOWLEDGED AND AGREED:

 

/s/ David T. Mitchell                                        Date: August 14,
2019   

David T. Mitchell